Filed 12/21/20 In re B.B. CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 In re B.B., a Person Coming                                 2d Crim. No. B305540
 Under the Juvenile Court                                   (Super. Ct. No. TJ23162)
 Law.                                                         (Los Angeles County)


 THE PEOPLE,

      Plaintiff and Respondent,

 v.

 B.B.,

      Defendant and Appellant.


             B.B. appeals from an order adjudicating him a ward
of the court (Welf. & Inst. Code, § 602). The juvenile court found
true the allegation that B.B. committed second degree robbery
(Pen. Code,1 § 211) and that he personally used a firearm


         1   Further unspecified statutory references are to the Penal
Code.
(§ 12022.53, subd. (b)). The court ordered B.B. to be placed at a
camp community program for five to seven months with a
maximum term of confinement of 15 years and eight months.
             B.B. contends the juvenile court erred when it
imposed certain probation conditions related to graffiti and
tagging. We affirm.
          FACTUAL AND PROCEDURAL HISTORY
                           Prior Offenses
             In December 2018, B.B. was arrested for stealing
property and a gun from a car. He admitted allegations that he
possessed a firearm (§ 29610) and tampered with the contents of
a vehicle (Veh. Code, § 10852). The juvenile court sustained the
petition as to those allegations.
             In March 2019, B.B. was arrested after driving a
stolen car, which contained a gun. After B.B. admitted the
allegations in the petition, the juvenile court sustained the
petition on the driving and taking the vehicle without consent
allegation (Veh. Code, § 10851, subd. (a)).
             In June 2019, police officers arrested B.B. after
identifying him as a suspect in a robbery. B.B. took an
individual’s phone after threatening the individual. B.B.
admitted the allegation that he committed attempted second
degree robbery. (§§ 664/211.) The juvenile court sustained the
petition on the attempted robbery allegation and ordered B.B.
home on probation.
                          Current Offense
             In February 2020, B.B. and a companion approached
an individual, who was leaving a marijuana dispensary. B.B.
said, “Hey, give me everything you got.” When the individual did
not give him anything, B.B. pulled out a gun and pointed it at the




                                2
individual’s stomach. B.B. then “snatched” the bag of marijuana
from the individual, and the companion took the individual’s
wallet. B.B. and the companion ran away.
             The district attorney filed a petition alleging one
count of second degree robbery (§ 211). It also alleged B.B.
personally used a firearm in the commission of the offense
(§ 12022.53, subd. (b)). After a hearing, the court sustained the
petition and found true the firearm allegation.
             The probation department recommended that B.B. be
committed to “the care, custody and control” of the probation
department for placement in a camp community program. It
recommended conditions of probation that B.B. “complete 40
hours of Graffiti removal” and that he “not knowingly have or
possess any spray cans, aerosol nozzles, slap tags, paint or ink
markers, metal scribers or any other devices used for tagging or
marking objects.”
             The court ordered that B.B. be placed in a camp
community program for five to seven months, with a maximum
term of confinement of 15 years, 8 months.
                           DISCUSSION
             B.B. contends the probation conditions related to
graffiti and tagging should be stricken because they were not
reasonably related to his offense or future criminality.2 (People v.
Lent (1975) 15 Cal.3d 481, 486 (Lent); In re D.G. (2010) 187
Cal.App.4th 47, 52.) The Attorney General argues that B.B.



      The record is ambiguous as to whether the juvenile court
      2

imposed the challenged probation conditions. We proceed on the
assumption that those conditions were imposed.




                                 3
forfeited his contention because he did not object below. We
agree.
             The failure to object to a probation condition as
unreasonable forfeits the claim on appeal. (People v.
Welch (1993) 5 Cal.4th 228, 234-235 [failure to challenge the
reasonableness of a probation condition under Lent constituted
waiver on appeal].)3 “A timely objection allows the court to
modify or delete an allegedly unreasonable condition or to explain
why it is necessary in the particular case . . . A rule foreclosing
appellate review of claims not timely raised in this manner helps
discourage the imposition of invalid probation conditions and
reduce the number of costly appeals brought on that basis.” (Id.
at p. 235.)
             Because B.B. did not object to the probation
conditions during the disposition hearing, he forfeited his claim
on appeal.
                          DISPOSITION
             The judgment is affirmed.
             NOT TO BE PUBLISHED.


                                    TANGEMAN, J.
We concur:


             GILBERT, P. J.         PERREN, J.


      3  To the extent B.B. argues the conditions are
unconstitutionally overbroad as applied to him, such a challenge
is forfeited on appeal. (People v. Kendrick (2014) 226 Cal.App.4th
769, 776-778; see also In re Sheena K. (2007) 40 Cal.4th 875, 889.)



                                4
                    Christina L. Hill, Judge

             Superior Court County of Los Angeles

                ______________________________


            Gerald Peters, under appointment by the Court of
Appeal, for Defendant and Appellant.
            Xavier Becerra, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Assistant Attorney General, Kim Aarons and Kristen J. Inberg,
Deputy Attorneys General, for Plaintiff and Respondent.